 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-4
Record Date: March 31, 2006
Distribution Date: April 20, 2006
Certificateholder Distribution Summary

                                                                               
                                        Certificate                            
                                  Pass-Through     Beginning     Interest    
Principal     Current     Ending Certificate     Total     Cumulative     Class
    CUSIP     Rate     Certificate Balance     Distribution     Distribution    
Realized Loss     Balance     Distribution     Realized Loss                    
                                           
1-A1
      81744FHV2         4.99625 %       103,279,813.04         429,884.38      
  4,989,302.74         0.00         98,290,510.30         5,419,187.12        
0.00      
1-A2
      81744FHW0         5.14625 %       11,475,706.75         48,079.13        
554,375.28         0.00         10,921,331.47         602,454.41         0.00  
   
1-AR
      81744FJF5         5.15940 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00      
1-XA
      81744FJD0         0.00000 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00      
2-A1
      81744FJG3         4.08249 %       144,137,069.42         490,364.70      
  3,528,473.21         0.00         140,608,596.21         4,018,837.91        
0.00      
2-A2
      81744FJH1         4.08249 %       9,244,449.76         31,450.28        
226,303.99         0.00         9,018,145.77         257,754.27         0.00    
 
2-AR
      81744FJJ7         4.09873 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00      
1-B1
      81744FHX8         5.22625 %       2,093,000.00         9,112.91        
0.00         0.00         2,093,000.00         9,112.91         0.00      
1-B2
      81744FHY6         5.40625 %       1,395,000.00         6,283.07        
0.00         0.00         1,395,000.00         6,283.07         0.00      
1-B3
      81744FHZ3         4.94724 %       1,706,000.00         7,031.26        
0.00         0.00         1,706,000.00         7,031.26         0.00      
1-XB
      81744FJE8         0.00000 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00      
1-B4
      81744FJA6         4.94724 %       697,000.00         2,872.68         0.00
        0.00         697,000.00         2,872.68         0.00      
1-B5
      81744FJB4         4.94724 %       543,000.00         2,237.97         0.00
        0.00         543,000.00         2,237.97         0.00      
1-B6
      81744FJC2         4.94724 %       310,325.03         1,279.00         0.00
        0.00         310,325.03         1,279.00         0.00      
2-B1
      81744FJK4         4.08249 %       1,740,000.00         5,919.61        
0.00         0.00         1,740,000.00         5,919.61         0.00      
2-B2
      81744FJL2         4.08249 %       696,000.00         2,367.84         0.00
        0.00         696,000.00         2,367.84         0.00      
2-B3
      81744FJM0         4.08249 %       348,000.00         1,183.92         0.00
        0.00         348,000.00         1,183.92         0.00      
2-B4
      81744FJN8         4.08249 %       348,000.00         1,183.92         0.00
        0.00         348,000.00         1,183.92         0.00      
2-B5
      81744FJP3         4.08249 %       348,000.00         1,183.92         0.00
        0.00         348,000.00         1,183.92         0.00      
2-B6
      81744FJQ1         4.08249 %       174,416.03         593.46         0.00  
      0.00         174,416.03         593.46         0.00                      
                                           
Totals
                          278,535,780.03         1,041,028.05        
9,298,455.22         0.00         269,237,324.81         10,339,483.27        
0.00                                                                

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                               Original Face    
Certificate     Principal   Principal           Realized     Total Principal    
Ending Certificate     Ending Certificate     Total Principal     Class    
Amount     Balance     Distribution   Distribution   Accretion   Loss    
Reduction     Balance     Percentage     Distribution                          
                         
1-A1
      133,459,000.00         103,279,813.04         68,758.87       4,920,543.87
      0.00       0.00         4,989,302.74         98,290,510.30        
0.73648469         4,989,302.74      
1-A2
      14,829,000.00         11,475,706.75         7,639.99       546,735.29    
  0.00       0.00         554,375.28         10,921,331.47         0.73648469  
      554,375.28      
1-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
1-XA
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
2-A1
      160,096,000.00         144,137,069.42         93,778.12       3,434,695.10
      0.00       0.00         3,528,473.21         140,608,596.21        
0.87827676         3,528,473.21      
2-A2
      10,268,000.00         9,244,449.76         6,014.60       220,289.38      
0.00       0.00         226,303.99         9,018,145.77         0.87827676      
  226,303.99      
2-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
1-B1
      2,093,000.00         2,093,000.00         0.00       0.00       0.00      
0.00         0.00         2,093,000.00         1.00000000         0.00      
1-B2
      1,395,000.00         1,395,000.00         0.00       0.00       0.00      
0.00         0.00         1,395,000.00         1.00000000         0.00      
1-B3
      1,706,000.00         1,706,000.00         0.00       0.00       0.00      
0.00         0.00         1,706,000.00         1.00000000         0.00      
1-XB
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
1-B4
      697,000.00         697,000.00         0.00       0.00       0.00      
0.00         0.00         697,000.00         1.00000000         0.00      
1-B5
      543,000.00         543,000.00         0.00       0.00       0.00      
0.00         0.00         543,000.00         1.00000000         0.00      
1-B6
      310,325.03         310,325.03         0.00       0.00       0.00      
0.00         0.00         310,325.03         1.00000000         0.00      
2-B1
      1,740,000.00         1,740,000.00         0.00       0.00       0.00      
0.00         0.00         1,740,000.00         1.00000000         0.00      
2-B2
      696,000.00         696,000.00         0.00       0.00       0.00      
0.00         0.00         696,000.00         1.00000000         0.00      
2-B3
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00      
2-B4
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00      
2-B5
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.00000000         0.00      
2-B6
      174,416.03         174,416.03         0.00       0.00       0.00      
0.00         0.00         174,416.03         1.00000000         0.00            
                                         
Totals
      329,050,841.06         278,535,780.03         176,191.58      
9,122,263.64       0.00       0.00         9,298,455.22         269,237,324.81  
      0.81822409         2,928,455.22                                          
         

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                         Ending                
Original Face     Certificate     Principal   Principal           Realized    
Total Principal     Ending Certificate     Certificate     Total Principal    
Class     Amount     Balance     Distribution   Distribution   Accretion   Loss
    Reduction     Balance     Percentage     Distribution                      
                             
1-A1
      133,459,000.00         773.86922605         0.51520594       36.86932968  
    0.00000000       0.00000000         37.38453563         736.48469043        
0.73648469         37.38453563      
1-A2
      14,829,000.00         773.86922584         0.51520602       36.86932969  
    0.00000000       0.00000000         37.38453571         736.48469013        
0.73648469         37.38453571      
1-AR
      50.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
1-XA
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
2-A1
      160,096,000.00         900.31649398         0.58576179       21.45397199  
    0.00000000       0.00000000         22.03973372         878.27676026        
0.87827676         22.03973372      
2-A2
      10,268,000.00         900.31649396         0.58576159       21.45397156  
    0.00000000       0.00000000         22.03973413         878.27675984        
0.87827676         22.03973413      
2-AR
      50.00         0.0000000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
1-B1
      2,093,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
1-B2
      1,395,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
1-B3
      1,706,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
1-XB
      0.00         0.0000000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.0000000000        
0.00000000         0.00000000      
1-B4
      697,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
1-B5
      543,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
1-B6
      310,325.03         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
2-B1
      1,740,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
2-B2
      696,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
2-B3
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
2-B4
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
2-B5
      348,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
2-B6
      174,416.03         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000                                                  
 

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                               
                    Payment                                                    
                                              of               Non-            
  Remaining     Ending                               Current     Beginning    
Current     Unpaid     Current     Supported               Unpaid    
Certificate/                     Accrual     Certificate     Certificate/    
Accrued     Interest     Interest     Interest     Total Interest     Interest  
  Notational     Class     Accural Dates     Days     Rate     Notional Balance
    Interest     Shortfall     Shortfall     Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                        
                   
1-A1
      03/20/06 – 04/19/06         30         4.99625 %       103,279,813.04    
    430,009.80         4,217.80         4,217.80         125.42        
429,884.38         0.00         98,290,510.30      
1-A2
      03/20/06 – 04/19/06         30         5.14625 %       11,475,706.75      
  49,214.05         782.13         1,903.11         13.94         48,079.13    
    1,120.98         10,921,331.47      
1-AR
      N/A         N/A         5.15940 %       0.00         0.00         0.00    
    0.00         0.00         0.00         0.00         0.00      
1-XA
      03/01/06 – 03/30/06         30         0.00000 %       114,755,519.79    
    0.00         0.00         0.00         0.00         0.00         0.00      
  109,211,841.77      
2-A1
      03/01/06 – 03/30/06         30         4.08249 %       144,137,069.42    
    490,364.70         0.00         0.00         0.00         490,364.70        
0.00         140,608,596.21      
2-A2
      03/01/06 – 03/30/06         30         4.08249 %       9,244,449.76      
  31,450.28         0.00         0.00         0.00         31,450.28        
0.00         9,018,145.77      
2-AR
      N/A         N/A         4.09873 %       0.00         0.00         0.00    
    0.00         0.00         0.00         0.00         0.00      
1-B1
      03/20/06 – 04/19/06         30         5.22625 %       2,093,000.00      
  9,115.45         486.63         486.63         2.54         9,112.91        
0.00         2,093,000.00      
1-B2
      03/20/06 – 04/19/06         30         5.40625 %       1,395,000.00      
  6,284.77         533.59         533.59         1.69         6,283.07        
0.00         1,395,000.00      
1-B3
      03/20/06 – 04/19/06         30         4.94724 %       1,706,000.00      
  7,033.33         0.00         0.00         2.07         7,031.26         0.00
        1,706,000.00      
1-XB
      N/A         30         0.00000 %       3,488,000.00         0.00        
0.00         0.00         0.00         0.00         0.00         3,488,000.00  
   
1-B4
      03/01/06 – 03/30/06         30         4.94724 %       697,000.00        
2,873.52         0.00         0.00         0.85         2,872.68         0.00  
      697,000.00      
1-B5
      03/01/06 – 03/30/06         30         4.94724 %       543,000.00        
2,238.63         0.00         0.00         0.66         2,237.97         0.00  
      543,000.00      
1-B6
      03/01/06 – 03/30/06         30         4.94724 %       310,325.03        
1,279.38         0.00         0.00         0.38         1,279.00         0.00  
      310,325.03      
2-B1
      03/01/06 – 03/30/06         30         4.08249 %       1,740,000.00      
  5,919.61         0.00         0.00         0.00         5,919.61         0.00
        1,740,000.00      
2-B2
      03/01/06 – 03/30/06         30         4.08249 %       696,000.00        
2,367.84         0.00         0.00         0.00         2,367.84         0.00  
      696,000.00      
2-B3
      03/01/06 – 03/30/06         30         4.08249 %       348,000.00        
1,183.92         0.00         0.00         0.00         1,183.92         0.00  
      348,000.00      
2-B4
      03/01/06 – 03/30/06         30         4.08249 %       348,000.00        
1,183.92         0.00         0.00         0.00         1,183.92         0.00  
      348,000.00      
2-B5
      03/01/06 – 03/30/06         30         4.08249 %       348,000.00        
1,183.92         0.00         0.00         0.00         1,183.92         0.00  
      348,000.00      
2-B6
      03/01/06 – 03/30/06         30         4.08249 %       174,416.03        
593.38         0.08         0.00         0.00         593.46         0.18      
  174,416.03                                                                    
         
Totals
                                              1,042,296.50         6,020.23    
    7,141.13         147.55         1,041,028.05         1,121.16              
                                                                       

 

(1,2)   Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                      Beginning            
Payment of                                                   Current    
Certificate/     Current   Unpaid   Current   Non-Supported              
Remaining                 Original Face     Certificate     Notional     Accrued
  Interest   Interest   Interest     Total Interest     Unpaid Interest    
Ending Certificate/     Class     Amount     Rate     Balance     Interest  
Shortfall   Shortfall(1)   Shortfall     Distribution     Shortfall(2)    
Notational Balance                                                    
1-A1
      133,459,000.00         4.99625 %       773.86922605         3.22203673    
  0.03160371       0.03160371       0.00093976         3.22109697        
0.00000000         736.48469043      
1-A2
      14,829,000.00         5.14625 %       773.86922584         3.31877065    
  0.05274327       0.12833704       0.00094005         3.24223683        
20980.00000000         736.48469013      
1-AR
      50.00         5.15940 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         0.00000000      
1-XA
      0.00         0.00000 %       773.86922603         0.00000000      
0.00000000       0.00000000       0.00000000         0..0000000        
0.00000000         736.48469040      
2-A1
      160,096,000.00         4.08249 %       900.31649398         3.06294161    
  0.00000000       0.00000000       0.00000000         3.06294161        
0.00000000         878.27676026      
2-A2
      10,268,000.00         4.08249 %       900.31649396         3.06294118    
  0.00000000       0.00000000       0.00000000         3.06294118        
0.00000000         878.27675984      
2-AR
      50.00         4.09873 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         0.00000000      
1-B1
      2,093,000.00         5.22625 %       1000.00000000         4.35520784    
  0.23250358       0.23250358       0.00121357         4.35399427        
0.00000000         1000.00000000      
1-B2
      1,395,000.00         5.40625 %       1000.00000000         4.50521147    
  0.38250179       0.38250179       0.00121147         4.50399283        
0.00000000         1000.00000000      
1-B3
      1,706,000.00         4.94724 %       1000.00000000         4.12270223    
  0.00000000       0.00000000       0.00121336         4.12148886        
0.00000000         1000.00000000      
1-XB
      0.00         0.00000 %       1000.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         1000.00000000      
1-B4
      697,000.00         4.94724 %       1000.00000000         4.12269727      
0.00000000       0.00000000       0.00121951         4.12149211        
0.00000000         1000.00000000      
1-B5
      543,000.00         4.94724 %       1000.00000000         4.12270718      
0.00000000       0.00000000       0.00121547         4.12149171        
0.00000000         1000.00000000      
1-B6
      310,325.03         4.94724 %       1000.00000000         4.12270966      
0.00000000       0.00000000       0.00122452         4.12148514        
0.00000000         1000.00000000      
2-B1
      1,740,000.00         4.08249 %       1000.00000000         3.40207471    
  0.00000000       0.00000000       0.00000000         3.40207471        
0.00000000         1000.00000000      
2-B2
      696,000.00         4.08249 %       1000.00000000         3.40206897      
0.00000000       0.00000000       0.00000000         3.40206897        
0.00000000         1000.00000000      
2-B3
      348,000.00         4.08249 %       1000.00000000         3.40206897      
0.00000000       0.00000000       0.00000000         3.40206897        
0.00000000         1000.00000000      
2-B4
      348,000.00         4.08249 %       1000.00000000         3.40206997      
0.00000000       0.00000000       0.00000000         3.40206897        
0.00000000         1000.00000000      
2-B5
      348,000.00         4.08249 %       1000.00000000         3.40206897      
0.00000000       0.00000000       0.00000000         3.40206897        
0.00000000         1000.00000000      
2-B-6
      174,416.03         4.08249 %       1000.00000000         3.40209555      
0.00045867       0.00000000-       0.00000000         3.40255423        
0.00103202         0.00000000                                                  
 

 

(1,2)   Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    10,412,973.58  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    753.93  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    10,413,727.51  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    1,023.76  
Total Administration Fees
    73,220.48  
Payment of Interest and Principal
    10,339,483.27  
 
     
Total Withdrawals (Pool Distribution Amount)
    10,413,727.51  
 
       
Ending Balance
    0.00  
 
     

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    147.55  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    147.55  
 
     

Administration Fees

         
Gross Servicing Fee*
    69,158.50  
Master Servicing Fee
    4,061.98  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    73,220.48  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); COUNTRYWIDE HOME LOANS INC.;
GMAC MTG CORP; GREENPOINT MTG FUNDING, INC.; MORGAN STANLEY DEAN WITTER; PHH US
MTG CORP; WELLS FARGO BANK, N.A.

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
Class 1-XA Reserve Fund
    5,000.00       5,000.00       0.00       0.00  
Class 1-XB Reserve Fund
    4,028.06       1,020.23       0.00       3,007.83  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm  
Weighted Average Gross Coupon
    4.776559 %
Weighted Average Net Coupon
    4.478607 %
Weighted Average Pass-Through Rate
    4.459702 %
Weighted Average Remaining Term
    310  
 
       
Beginning Scheduled Collateral Loan Count
    478  
Number of Loans Paid in Full
    16  
Ending Scheduled Collateral Loan Count
    462  
 
       
Beginning Scheduled Collateral Balance
    278,535,780.34  
Ending Scheduled Collateral Balance
    269,237,325.12  
Ending Actual Collateral Balance at 31-Mar-2006
    269,342,986.18  
 
       
Monthly P&I Constant
    1,284,893.66  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    176,191.58  
Unscheduled Principal
    9,122,263.64  

 



--------------------------------------------------------------------------------



 



                          Group   Group One     Group Two     Total   Collateral
Description   Mixed ARM     Mixed ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.324672       4.352479       4.776559  
Weighted Average Net Rate
    4.964744       4.102479       4.478607  
Pass-Through Rate
    4.947244       4.082487       4.459702  
Weighted Average Maturity
    280       333       310  
Record Date
    03/31/2006       03/31/2006       03/31/2006  
Principal and Interest Constant
    615,521.25       669,372.41       1,284,893.66  
Beginning Loan Count
    233       245       478  
Loans Paid in Full
    12       4       16  
Ending Loan Count
    221       241       462  
Beginning Scheduled Balance
    121,499,845.06       157,035,935.28       278,535,780.34  
Ending Scheduled Balance
    115,956,167.04       153,281,158.08       269,237,325.12  
Scheduled Principal
    76,398.86       99,792.72       176,191.58  
Unscheduled Principal
    5,467,279.16       3,654,984.48       9,122,263.64  
Scheduled Interest
    539,122.39       569,579.69       1,108,702.08  
Servicing Fee
    36,442.68       32,715.82       69,158.50  
Master Servicing Fee
    1,771.87       2,290.11       4,061.98  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       326.16       326.16  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    500,907.84       534,247.60       1,035,155.44  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Pro Rata Senior Percentage
    94.449108 %
Pro Rata Subordinate Percentage
    5.550892 %
 
       
Group Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Pro Rata Senior Percentage
    97.672879 %
Pro Rata Subordinate Percentage
    2.327121 %

Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                                      DELINQUENT
    BANKRUPTCY     FORECLOSURE     REO     TOTAL         No. of   Principal    
          No. of     Principal               No. of     Principal              
No. of     Principal               No. of     Principal         Loans   Balance
              Loans     Balance               Loans     Balance              
Loans     Balance               Loans     Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    1       80,871.59       30 Days       0         0.00       30 Days       0  
      0.00       30 Days       0         0.00       30 Days       1        
80,871.59      
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00    
 
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
     
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                           
 
    1       80,871.59                   0         0.00                   0      
  0.00                   0         0.00                   1         80,871.59  
   
 
                                                                               
                                                           
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
   
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance    
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    0.216450 %     0.030026 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.216450 %       0.030026 %    
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %    
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                               
 
 
    0.216450 %     0.030026 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.216450 %       0.030026 %                                  
                                             

           
Current Period Class A Insufficient Funds:
0.00 Principal Balance of Contaminated Properties 0.00 Periodic Advance 753.93

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                                      DELINQUENT
    BANKRUPTCY     FORECLOSURE     REO     TOTAL     Group One                  
                                                                               
      No. of   Principal               No. of     Principal               No. of
    Principal               No. of     Principal               No. of    
Principal         Loans   Balance               Loans     Balance              
Loans     Balance               Loans     Balance               Loans    
Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    1       80,871.59       30 Days       0         0.00       30 Days       0  
      0.00       30 Days       0         0.00       30 Days       1        
80,871.59      
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00    
 
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
     
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                           
 
    1       80,871.59                   0         0.00                   0      
  0.00                   0         0.00                   1         80,871.59  
   
 
                                                                               
                                                           
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
   
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance    
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    0.452489 %     0.069730 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.452489 %       0.069730 %    
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %    
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                               
 
 
    0.452489 %     0.069730 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.452489 %       0.069730 %                                  
                                             

                                                                               
                                                                      DELINQUENT
    BANKRUPTCY     FORECLOSURE     REO     TOTAL     Group Two                  
            1.183654%                                                          
                      No. of   Principal               No. of     Principal    
          No. of     Principal               No. of     Principal              
No. of     Principal         Loans   Balance               Loans     Balance    
          Loans     Balance               Loans     Balance               Loans
    Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    0       0.00       30 Days       0         0.00       30 Days       0      
  0.00       30 Days       0         0.00       30 Days       0         0.00    
 
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00    
 
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
     
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                           
 
    0       0.00                   0         0.00                   0        
0.00                   0         0.00                   0         0.00      
 
                                                                               
                                                           
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
   
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance    
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    0.000000 %     0.000000 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.000000 %       0.000000 %    
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %    
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                               
 
 
    0.000000 %     0.000000 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.000000 %       0.000000 %                                  
                                             

 